Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 5, replace “a ration” with “a ratio” because it appears this claim feature of claim 1 corresponds to the proportion of the first sub-slot length of the first sub-slot with respect to that of the second sub-slot length of the second sub-slot.
In claim 6, line 4, replace “a ration” with “a ratio” because it appears this claim feature of claim 1 corresponds to the proportion of the first sub-slot length of the first sub-slot with respect to that of the second sub-slot length of the second sub-slot.

Appropriate corrections are required.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication 2010/0215007 A1).
Regarding claim 1, Zhang discloses a wireless communication method comprising:
performing, with a user equipment (UE), resource element (RE) mapping with frequency hopping (a number of resource elements are comprised in each resource group, and each resource group may cover one cluster of subcarriers in one slot in intra-frame frequency hopping, see Fig. 6, paragraphs 0042, 0043, 0008), 
wherein multiple code blocks (CBs) (code block a1, a2, a3, a4, in Resource Group 1, code block c5, c6, c7, c8, in Resource Group 1, code block b14, b15, b16, b17  in Resource Group 2, see Fig. 10) are mapped to REs in a first sub-slot and a second sub-slot (in each slot, first code block may be mapped to resource elements across all subcarriers for the M resource groups in that slot, and second code block may be mapped to resource elements across all subcarriers for the M resource 

Regarding claim 2, Zhang discloses the wireless communication method according to claim 1, wherein the first and second sub-slot lengths are a number of Orthogonal Frequency-Division Multiplexing (OFDM) symbols (Q OFDM symbols are located in the left slot and Q OFDM symbols are located in the right slot, see Fig. 5, paragraph 0040) that can multiplex a Physical Uplink Shared Channel (PUSCH) (OFDM symbols are transmitted on PUSCH, see paragraph 0087).

Regarding claim 3, Zhang discloses the wireless communication method according to claim 1, wherein the first and second sub-slot lengths are a number of REs (left slot occupies a number of REs and right slot occupies a number of other REs, see Fig. 6, paragraph 0040) that can multiplex a PUSCH (OFDM symbols are transmitted on PUSCH, see paragraph 0087; symbols comprise REs, see Figs. 6, 8).

Regarding claim 4, Zhang discloses the wireless communication method according to claim 1, wherein each of the multiple CBs is continuously mapped to the REs in a same OFDM 1, a2, a3, a4, a8 are mapped in a same OFDM symbol within the first OFDM symbol period in Resource Group 1 and b14, b15, b16, b17  are mapped in a same OFDM symbol within the eighth OFDM symbol period in Resource Group 2, see Fig. 10).

Regarding claim 5, Zhang discloses the wireless communication method according to claim 1, wherein different CBs are mapped to the REs in a same OFDM symbol (different CBs are mapped to a same OFDM symbol, see Fig. 11; for instance, a1, b3, c5, d7 are mapped to REs in a same OFDM symbol within the first OFDM symbol period in Resource Group 1 and a2, b4, c6, d8 are mapped to REs in a same OFDM symbol within the second OFDM symbol period in Resource Group 1, see Fig. 11).

Regarding claim 6, Zhang discloses a user equipment (UE) (UE, see paragraph 0008) comprising:
a processor (a microprocessor, see paragraph 0108) that performs resource element (RE) mapping with frequency hopping (a number of resource elements are comprised in each resource group, and each resource group may cover one cluster of subcarriers in one slot in intra-frame frequency hopping, see Fig. 6, paragraphs 0042, 0043, 0008), 
wherein multiple code blocks (CBs) (code block a1, a2, a3, a4, in Resource Group 1, code block c5, c6, c7, c8, in Resource Group 1, code block b14, b15, b16, b17  in Resource Group 2, see Fig. 10) are mapped to REs in a first sub-slot and a second sub-slot in accordance with a ration of a first sub-slot length of the first sub-slot to a second sub-

Regarding claim 7, Zhang discloses the UE according to claim 6, wherein the first and second sub-slot lengths are a number of Orthogonal Frequency-Division Multiplexing (OFDM) symbols (Q OFDM symbols are located in the left slot and Q OFDM symbols are located in the right slot, see Fig. 5, paragraph 0040) that can multiplex a Physical Uplink Shared Channel (PUSCH) (OFDM symbols are transmitted on PUSCH, see paragraph 0087).

Regarding claim 8, Zhang discloses the UE according to claim 6, wherein the first and second sub-slot lengths are a number of REs (left slot occupies a number of REs and right slot occupies a number of other REs, see Fig. 6, paragraph 0040) that can multiplex a PUSCH (OFDM symbols are transmitted on PUSCH, see paragraph 0087; symbols comprise REs, see Figs. 6, 8).

Regarding claim 9, Zhang discloses the UE according to claim 6, wherein each of the multiple CBs is continuously mapped to the REs in a same OFDM symbol (each of code blocks is mapped to REs in a same OFDM symbol, see Fig. 10, for example a1, a2, a3, a4, a8 are mapped in a same OFDM symbol within the first OFDM symbol period in Resource Group 1 and b14, b15, b16, 17  are mapped in a same OFDM symbol within the eighth OFDM symbol period in Resource Group 2, see Fig. 10).

Regarding claim 10, Zhang discloses the UE according to claim 6, wherein different CBs are mapped to the REs in a same OFDM symbol (different CBs are mapped to a same OFDM symbol, see Fig. 11; for instance, a1, b3, c5, d7 are mapped to REs in a same OFDM symbol within the first OFDM symbol period in Resource Group 1 and a2, b4, c6, d8 are mapped to REs in a same OFDM symbol within the second OFDM symbol period in Resource Group 2, see Fig. 11).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471